



COURT 
    OF APPEAL FOR BRITISH COLUMBIA




Citation:


LeBlanc 
          v. British Columbia (Director of Child, Family & Comm. Serv.),







2006 
          BCCA 46



Date: 20060201





Docket: CA033470

Between:

Carolle 
    Shahira LeBlanc

Appellant

(
Plaintiff
)

And

The 
    Director of Child, Family and Community Service

Respondent

(
Defendant)



And

The 
    Attorney General for British Columbia

Respondent

(
Defendant)














Before:


The 
          Honourable Madam Justice Newbury




(In 
          Chambers)










J. 
          Donati


Counsel for the Appellant




M.E. 
          Mouat


Counsel for the Respondent




Place 
          and Date of Hearing:


Victoria, British Columbia




January 16, 2006




Place 
          and Date of Judgment:


Vancouver, British Columbia




February 1, 2006





Reasons for Judgment of the Honourable Madam Justice 
    Newbury:

[1]

Ms. LeBlanc seeks leave to appeal the order of a Supreme Court judge 
    pronounced October 3, 2005 dismissing her appeal from an order made in Provincial 
    Court on September 23, 2004.  The Provincial Court judge had ordered that 
    Ms. LeBlancs children (M.O., born in October of 1993, and M.L., born 
    in March of 1995) be removed from her custody in accordance with an earlier 
    supervision order, pursuant to s. 42(1) of the
Child, Family and Community 
    Service Act
, R.S.B.C. 1996, c. 46; and that pursuant to s. 42.2(4)(d), 
    the children be placed in the Directors continuing custody.  The trial in 
    2004 occupied ten days, during which Ms. LeBlanc was unrepresented by 
    counsel.  Ms. LeBlanc was represented by counsel at the appeal in Supreme 
    Court.

[2]

As I have said, the Supreme Court judge in his reasons for judgment 
    (indexed as 2005 BCSC 1376) dismissed the appeal.  In this court, Ms. LeBlanc 
    has argued a total of seven allegations which she contends "add up" 
    to a reasonable apprehension of bias on the part of the Provincial Court judge.  
    In addition, it is said the trial judge misapprehended or misunderstood the 
    statutory authority under which she was proceeding and thereby erred in law.  
    These are basically the same arguments that were advanced in the appeal below.

[3]

I agree with the Supreme Court judge that the Provincial Court judge 
    was under no misapprehension as to the statutory provisions under which the 
    Director was applying, and that she clearly understood what was required to 
    be proven by the Director before an order of continuous custody could be made.  
    I would not grant leave to appeal on this basis.

[4]

With respect to the grounds said to support a reasonable apprehension 
    of bias on the part of the trial judge, I agree with the Supreme Court judge 
    that the points raised by Ms. LeBlanc do not support a reasonable argument 
    on that ground.  I am of the view, however, that it may be arguable by Ms. 
    LeBlanc that the trial judge erred in two respects - namely in permitting 
    Ms. LeBlanc to proceed while under the impression that she was not entitled 
    to call the present foster parents of the children as witnesses; and in ruling 
    that Ms. LeBlanc could not call any evidence relating to the period of time 
    prior to the order of September 27, 2001, while at the same time the Director 
    was permitted to call such evidence.  I would grant leave only on these two 
    points.

[5]

Leave is granted on the two grounds I have described.  I would order 
    that the costs of this application be in the cause.  I would add that it is 
    greatly to be hoped that Ms. LeBlanc will be represented by counsel at the 
    appeal.

The 
    Honourable Madam Justice Newbury


